Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 5/9/2022 has been entered. 
Claim Status
Claims 1-15 are pending.
Claims 16-20 are canceled by Applicant.
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" with the “Amendment/Req. Reconsideration-After Non-Final Reject” filed on 5/9/2022, have been fully considered, the arguments that Wang’s conductive via 60 is separated from the conductive line 84 by treated surfaces 70, therefore Wang fails to teach the limitation of the non-planer top surface of the intervening conductive layer is entirely in direct contact with a bottom surface of the top conductive plug as recited in the amended claim 1, are not persuasive as following: the treated surfaces 70 is still the surface of conductive via 60. The treatment is just a nucleation enhancement treatment which breaks bonds along exposed surfaces in the trench 40 including an upper surface of the conductive via 60 to enhance the ability for adsorption of material in a subsequent deposition process described in [0039]. As description of various detail nucleation enhancement treatment processes in [0040-0044], the treatments are just implanting some species into the surface of the conductive via 60. Therefore, the treated surfaces 70 still include material (atoms) of the conductive via 60, it is still the surfaces of the conductive via 60. Therefore, Wang teaches the limitation of the non-planer top surface of the intervening conductive layer (non-planer top treated surface 70 of the 60) is entirely in direct contact with a bottom surface of the top conductive plug (a bottom surface of 84) as recited in the amended claim 1. Furthermore, in case Applicant still does not agree with above explanation, the claim 1 still can be rejected in view of the prior art, US 2021/0167004 A1 to Seo, see the detail in section 2 below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung-Li Wang et al., (US 2019/0164887 A1, of record, hereinafter Wang).
Regarding claim 1, Wang discloses a semiconductor device, comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

			Wang’s Fig. 10, annotated. 
a substrate (20 in Fig. 10); 
a bottom conductive plug (conductive feature 24) positioned on the substrate; 
an intervening conductive layer (conductive via 60 having a nucleation enhancement treated surface 70 described in [0039-0044], the treatments are just implanting some species into the surface of the conductive via 60, the treated surfaces 70 still include material (atoms) of the conductive via 60) positioned on the bottom conductive plug (24); and
a top conductive plug (conductive line 84) positioned on the intervening conductive layer (60 having the treated surface 70); 
wherein a top surface of the intervening conductive layer (top treated surface 70 of the 60) is non-planar, wherein the non-planar top surface of the intervening conductive layer (non-planar top treated surface 70 of the 60) is entirely in direct contact with a bottom surface of the top conductive plug (bottom surface of the 84).  
Regarding claim 2, Wang discloses the semiconductor device of claim 1, 
wherein the bottom surface of the top conductive plug (bottom surface of the 84 in Fig. 10) is complementary to the top surface of the intervening conductive layer (the top treated surface 70 of the 60).  
Regarding claim 3, Wang discloses the semiconductor device of claim 2, 
wherein the top surface of the intervening conductive layer (the top treated surface 70 of the 60 in Fig. 10) is convex, and the bottom surface of the top conductive plug (bottom surface of the 84) is concave.  
Regarding claim 4, Wang discloses the semiconductor device of claim 2,
wherein the top surface of the intervening conductive layer (the top treated surface 70 of the 60) is concave (can be concave described in [0036) and Fig. 18), and the bottom surface of the top conductive plug (bottom surface of the 84) is convex (to match the concave treated surface 70 of the 60 by filling).  
Regarding claim 5, Wang discloses the semiconductor device of claim 2,
wherein a bottom surface of the intervening conductive layer (bottom surface of the 60 in Fig. 10) is substantially planar and sidewalls of the intervening conductive layer (sidewalls of the 60) are tapered along a vertical direction (60 can be tapered in Fig. 17-18 in a direction toward or away from the bottom of 60).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sung-Li Wang et al., (US 2019/0164887 A1, of record, hereinafter Wang) in view of Donghee Seo et al., (US 2021/0167004 A1, of record, hereinafter Seo).
Regarding claim 1, in case Applicant overcomes the 102(a)(1) rejection above, 
it still can be rejected under 35 U.S.C. 103 as following:
	Wang discloses a semiconductor device, comprising:
a substrate (20 in Fig. 10); 
a bottom conductive plug (conductive feature 24) positioned on the substrate; 
an intervening conductive layer (conductive via 60) positioned on the bottom conductive plug (24); and
a top conductive plug (conductive line 84) positioned on the intervening conductive layer (60); 
wherein a top surface of the intervening conductive layer (a top surface of the 60) is non-planar, 
Wang does not expressly disclose wherein the non-planar top surface of the intervening conductive layer (top surface of the 60) is entirely in direct contact with a bottom surface of the top conductive plug (bottom surface of the 84). 
However, in the same semiconductor device field of endeavor, Seo discloses a non-planar top surface of a contact plug 250 is entirely in direct contact with a bottom surface of a top conductive line 280 in Fig. 3A.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Seo’s Fig. 3A, annotated.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the Wang’s non-planar top surface of the conductive via 60 to be entirely in direct contact with the bottom surface of top conducive line 84 without a treated surface 70 therebetween according to Seo’s teaching to simplify manufacturing process. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sung-Li Wang et al., (US 2019/0164887 A1, of record hereinafter Wang).
Regarding claim 6, Wang discloses the semiconductor device of claim 5,
Wang does not expressly disclose wherein an angle between the sidewalls of the intervening conductive layer (the sidewalls of the 60) and the bottom surface of the intervening conductive layer (the bottom surface of the 60) is between 60 degree and about 80 degree. 
However, Applicant has not presented persuasive evidence that the claimed angle between “60 degree and about 80 degree” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed range of thickness).  Also, the applicant has not shown that the claimed angle between “60 degree and about 80 degree” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  
It has been held that is not inventive to discover the optimum result (the angle between “60 degree and about 80 degree”) by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II).  Thus, it would have been obvious to add the angle between “60 degree and about 80 degree” to the rest of the claimed invention.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sung-Li Wang et al., (US 2019/0164887 A1, of record, hereinafter Wang) in view of Mark van Dal, (US 2015/0171206 A1, of record, hereinafter van Dal).
Regarding claim 7, Wang discloses the semiconductor device of claim 3,
Wang does not expressly disclose wherein the intervening conductive layer (60) is formed of metal silicide.  
However, in the same semiconductor device field of endeavor, van Dal discloses a semiconductor device comprises a silicide region 52 between epitaxy contact plug 42 and metallic feature 54 in Fig. 8C described in [0025]. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

		Van Dal’s Fig. 8C, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select van Dal’s silicide material for Wang’s conductive via material since the substitution of a known equivalent for another known equivalent is prima facie case of obviousness. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see MPEP 2144.07.
Regarding claim 8, Wang modified by van Dal discloses the semiconductor device of claim 7,
wherein a width of the intervening conductive layer (width of Wang’s 60 in Fig. 10 modified by van Dal’s silicide material) is equal to or less than a width of the bottom conductive plug (width of the Wang’s 24).  

Claims 9-13 is rejected under 35 U.S.C. 103 as being unpatentable over Sung-Li Wang et al., (US 2019/0164887 A1, of record, hereinafter Wang) in view of Mark van Dal, (US 2015/0171206 A1, of record, hereinafter van Dal) in further view of Yi-Sheng Lin et al., (US 2020/0098591 A1, of record, hereinafter Lin).
Regarding claim 9, Wang modified by van Dal discloses the semiconductor device of claim 8,
Wang modified by van Dal does not expressly disclose wherein a width of the top conductive plug (width of the Wang’s 84) is equal to or less than the width of the intervening conductive layer (the width of Wang’s 60).  
However, in the same semiconductor device field of endeavor, Lin discloses a width of a top interconnect structure 450 is less than a width of a metal cap structure 440 on a bottom interconnect structure 430 in Fig. 4F. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the width of Wang’s conductive line to be equal or less than the width of the Wang’s conductive via according to Lin’s teaching to reduce the size of connect lines to make smaller device. 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

		Lin’s Fig. 4F, annotated. 
Regarding claim 10, Wang modified by (van Dal and Lin) discloses the semiconductor device of claim 9,
Wang modified by (van Dal and Lin) does not expressly disclose wherein an aspect ratio of the top conductive plug (of Lin’s 150 in Fig. 1) is less than about 1:4
However, Applicant has not presented persuasive evidence that the claimed aspect ratio of “less than about 1:4” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed aspect ratio).  Also, the applicant has not shown that the claimed aspect ratio of “less than about 1:4” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  
It has been held that is not inventive to discover the optimum result (aspect ratio of “less than about 1:4”) by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II).  Thus, it would have been obvious to add the claimed aspect ratio of “less than about 1:4” to the rest of the claimed invention.
Regarding claim 11, Wang modified by (van Dal and Lin) discloses the semiconductor device of claim 10,
Wang modified by (van Dal and Lin) does not expressly disclose wherein an aspect ratio of the bottom conductive plug (of Lin’s 130 in Fig. 1) is less than about 1:4
However, Applicant has not presented persuasive evidence that the claimed aspect ratio of “less than about 1:4” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed aspect ratio).  Also, the applicant has not shown that the claimed aspect ratio of “less than about 1:4” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  
It has been held that is not inventive to discover the optimum result (aspect ratio of “less than about 1:4”) by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II).  Thus, it would have been obvious to add the claimed aspect ratio of “less than about 1:4” to the rest of the claimed invention.
Regarding claim 12, Wang modified by (van Dal and Lin) discloses the semiconductor device of claim 11,
Wang modified by (van Dal and Lin) does not expressly disclose wherein a ratio of a radius of curvature of the top surface of the intervening conductive layer (radius of curvature of the Wang’s top treated surface 70 of 60) to a height of the intervening conductive layer (height of Wang’s 60) is between about 1:1 and about 1:4.  
However, Applicant has not presented persuasive evidence that the claimed ratio range of “between about 1:1 and about 1:4” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed ratio range).  Also, the applicant has not shown that the claimed ratio range “between about 1:1 and about 1:4” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  
It has been held that is not inventive to discover the optimum result (ratio range “between about 1:1 and about 1:4”) by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II).  Thus, it would have been obvious to add the claimed ratio range “between about 1:1 and about 1:4” to the rest of the claimed invention.
Regarding claim 13, Wang modified by (van Dal and Lin) discloses the semiconductor device of claim 12,
Wang modified by (van Dal and Lin) does not expressly disclose wherein a ratio of the height of the intervening conductive layer (the height of Wang’s 60) to a height of the top conductive plug (height of Wang’s 84) is between about 1:3 and about 1:6.  
However, Applicant has not presented persuasive evidence that the claimed ratio range of “between about 1:3 and about 1:6” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed ratio range).  Also, the applicant has not shown that the claimed ratio range “between about 1:3 and about 1:6” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  
It has been held that is not inventive to discover the optimum result (ratio range “between about 1:3 and about 1:6”) by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II).  Thus, it would have been obvious to add the claimed ratio range “between about 1:3 and about 1:6” to the rest of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sung-Li Wang et al., (US 2019/0164887 A1, of record, hereinafter Wang) in view of Donghee Seo et al., (US 2021/0167004 A1, of record, hereinafter Seo).
Regarding claim 14, Wang discloses the semiconductor device of claim 4,
wherein the intervening conductive layer (Wang’s 60) comprises a lower portion (lower portion of Wang’s 60) positioned on the bottom conductive plug (Wang’s 24) and an upper portion (upper portion of Wang’s 60) positioned on the lower portion (lower portion of Wang’s 60), wherein a top surface of the upper portion (a top treated surface 70 of the upper portion of Wang’s 60) is concave (concave in Fig. 18),  
Wang does not expressly disclose a bottom surface of the upper portion (bottom surface of the upper portion of Wang’s 60) is concave.
However, in the same semiconductor device field of endeavor, Seo discloses a bottom surface of an upper pattern 230 of a contact plug 250 is concave in Fig. 3A.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

	Seo’s Fig. 3A, annotated.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the bottom surface of the upper portion of the Wang’s conductive via to be concave according to Seo’s teaching to increase the contact surface between the upper and bottom portions of contact via to reduce the contact resistance. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sung-Li Wang et al., (US 2019/0164887 A1, of record, hereinafter Wang) in view of Yi-Sheng Lin et al., (US 2020/0098591 A1, of record, hereinafter Lin).
Regarding claim 15, Wang discloses the semiconductor device of claim 3,
	Wang does not expressly discloses wherein a central line of the top conductive plug (of Wang’s 84) is offset from a central line of the intervening conductive layer (of Wang’s 60).  
However, in the same semiconductor device field of endeavor, Lin discloses a central line a top interconnect structure 450 is offset from a central line of a metal cap structure 440 on a bottom interconnect structure 430 in Fig. 4F. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to rearrange the Wang’s conductive line to be offset from the Wang’s conductive via according to Lin’s since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), see MPEP 2144.04 VI.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898